Citation Nr: 0413466	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  The veteran dies in February 2002.  The appellant is 
his widow.  This matter arises from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking entitlement to service connection 
for cause of the veteran's death.  She argues that the 
veteran's service-connected epilepsy caused him to have a 
stroke in 1998, and that the residuals of that stroke, which 
included left hemiparesis, caused or contributed to the 
ischemic bowel that resulted in his death.  In this regard, 
she points to a medical opinion from C.L. Ingram, M.D., that 
states that the veteran's "seizure was a contributing factor 
to his cerebrovascular accident."

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and some VA and private medical records.  The record 
includes the aforementioned opinion from Dr. Ingram that 
established a possible etiological link between the veteran's 
service connected epilepsy and the cerebrovascular accident 
that occurred in 1998.  However, the record also includes the 
report of a September 1998 VA neurological examination that 
states that the veteran's cerebrovascular accident was most 
likely the result of arteriosclerosis, hypertension, and 
coronary artery disease, and that a cerebrovascular accident 
is less likely due to seizure disorder.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to reconcile the divergent medical opinions with 
respect to relationship between the veteran's epilepsy and 
his cerebrovascular accident in 1998.

Further, a review of the veteran's terminal medical records 
from Christus St. Frances Cabrini Hospital shows that he was 
initially admitted and treated for bowel obstruction at 
Natchitoches Parish Hospital on February 11, 2002.  He was 
transferred to Christus two days later.  The records from 
Natchitoches should have been obtained.  Further, there is 
some evidence that suggests that the veteran received care 
through the VA health care system prior to his death.  It is 
essential that any outstanding VA treatment or 
hospitalization records (including those from the Alexandria 
VA Medical Center since December 1999) be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).

Finally, the Board notes that the appellant does not appear 
to have been properly notified as to what specific 
information was needed to substantiate her claim, as to what 
portion of evidence, if any, she should submit, or as to what 
evidence VA would obtain in order to substantiate the claim.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002), and 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
must insure compliance with the notice provisions in the 
first instance.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  With any needed assistance from the 
veteran, the RO should obtain any 
outstanding VA treatment or 
hospitalization records since December 
1999.  A specific request should be made 
to the Alexandria VA Medical Center.  The 
RO should also obtain the appropriate 
release to obtain the veteran's medical 
records from the Natchitoches Parish 
Hospital dated between February 11 and 
February 13, 2002.

2.  The RO should ask the appellant to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his epilepsy and/or the residuals of his 
hypertension.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.

The RO should also request the appellant 
to submit any additional medical evidence 
of a causal relationship between the 
veteran's service-connected epilepsy and 
the cerebrovascular accident that he 
suffered in 1998.  Similarly, she should 
be asked to submit any evidence 
establishing that the residuals of the 
cerebrovascular accident caused or 
contributed to the ischemic bowel or 
bowel obstruction that resulted in the 
veteran's death.  

3.  After the above steps have been 
accomplished, the RO should forward the 
veteran's claims file to a physician with 
appropriate expertise to determine the 
etiology of the veteran's 1998 
cerebrovascular accident and subsequent 
death from ischemic bowel in 2002.  The 
opinion report must reflect that the 
claims folder was reviewed.  

Based upon a review of the claims folder, 
the physician should provide an opinion 
as to whether the cerebrovascular 
accident that the veteran suffered in 
1998 was more likely, less likely, or as 
likely as not the result of his service-
connected epilepsy.  The examiner should 
reconcile the opinion rendered by Dr. 
Ingram in July 1998 versus the September 
1998 opinion and subsequent March 1999 
addendum rendered by the VA neurologist.  
If the examiner finds that there was a 
causal relationship between the veteran's 
1998 cerebrovascular accident and his 
service-connected epilepsy, he or she 
should provide an opinion as to whether 
the residuals of that cerebrovascular 
accident more likely, less likely, or as 
likely as not caused or contributed to 
the ischemic bowel that resulted in the 
veteran's death or otherwise contributed 
to or hastened his death.  The rationale 
for all opinions expressed must also be 
provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

5.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in 
order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

